The case is sufficiently stated in the opinion delivered in this Court.
This is a bill to redeem a tract of land, which is under mortgage. It was intended to present the very interesting question whether one who has taken a deed absolute upon its face, but with the understanding that it is to be a security for certain debts, to be liable to redemption, and who purchases the interest of the mortgagee at execution sale, at the instance of a creditor, not secured by the mortgage, takes an absolute estate, or merely acquires the right to add the amount of his bid to the debts secured by the mortgage.
This would have been a grave question, and one well worthy of consideration; but we are not at liberty to entertain it, because the proper parties are not before us.
In a bill to redeem a mortgage, the personal representative of the mortgagee is a necessary party. He is the person entitled to receive the money, and must necessarily be a party in taking the account.
The bill must be dismissed for the want of a proper party, and, (14) of course, without prejudice, but at the costs of the plaintiff. It has been pending six years, and it has been in this Court more than three years, awaiting the motion of the parties.
PER CURIAM.                                   Bill dismissed.
Cited: Webber v. Taylor, 58 N.C. 37.